IN THE SUPREME COURT OF THE STATE OF DELAWARE

DELAWARE ACCEPTANCE                  §
CORP.,                               §   No. 245, 2017
                                     §
     Plaintiff Below,                §
     Appellant,                      §   Court Below—Superior Court
                                     §   of the State of Delaware
     v.                              §
                                     §   C.A. No. S10J-03-003
MEGAN R. SCHATZMAN,                  §
                                     §
     Defendant Below,                §
     Appellee.                       §


PATRICIA L. EVANS,                   §
                                     §   No. 248, 2017
     Plaintiff Below,                §
     Appellant,                      §
                                     §   Court Below—Superior Court
     v.                              §   of the State of Delaware
                                     §
G-33, INC., STEVEN L.                §   C.A. No. SS08J-03-068
GROSSMAN, and ELIZABETH A.           §
GROSSMAN,                            §
                                     §
     Defendants Below,               §
     Appellees.                      §

                        Submitted: October 27, 2017
                         Decided: January 23, 2018

Before VALIHURA, VAUGHN, and SEITZ, Justices.
                                           ORDER

       This 23rd day of January 2018, after careful consideration of the appellants’

opening briefs and the record below,1 we conclude that the judgment of the Superior

Court should be affirmed on the basis of, and for the reasons, stated in its well-

reasoned order dated June 1, 2017. We decline to consider the appellants’ arguments

concerning the previous issuance of execution writs, which were not fairly presented

to the Superior Court.2

       NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                            BY THE COURT:

                                            /s/ James T. Vaughn, Jr.
                                                  Justice




1
  No answering briefs were filed. Because both appeals arise from the same Superior Court order
and involve similar questions of law and fact, we have consolidated them sua sponte for decision.
2
  Supr. Ct. R. 8.

                                               2